                   Case 3:20-cv-01864-H-AGS Document 55 Filed 02/12/21 PageID.785 Page 1 of 2




                    1 ORTOLI ROSENSTADT, LLP
                      MARC S. GOTTLIEB, N.Y. Bar # 2313666 (pro hac vice)
                    2    E-Mail: msg@orllp.legal
                      366 Madison Avenue, 3rd Floor
                    3 New York, New York 10017
                      Telephone: 212.829.8943
                    4 Facsimile: 866.294.0074
                    5 Attorneys for Defendant
                      ANDREW McALPINE
                    6
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    7 GARY K. BRUCKER, JR., SB# 238644
                        E-Mail: Gary.Brucker@lewisbrisbois.com
                    8 550 West C Street, Suite 1700
                      San Diego, California 92101
                    9 Telephone: 619.233.1006
                      Facsimile: 619.233.8627
                   10
                      Attorneys for Defendant
                   11 ANDREW McALPINE
                   12
                                                        UNITED STATES DISTRICT COURT
                   13
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                   14
                   15
                      SECURITIES AND EXCHANGE                         Case No. 3:20-cv-01864-H-AGS
                   16 COMMISSION,
                                                                      NOTICE OF NON-APPEARANCE
                   17                      Plaintiff,
                                                                      Trial Date:      None Set
                   18             vs.
                   19 ONGKARUK SRIPETCH, AMANDA
                      FLORES, BREHNEN KNIGHT,
                   20 ANDREW McALPINE. ASHMIT
                      PATEL, MICHAEL WEXLER,
                   21 DOMINIC WILLIAMS, ADTRON
                      INC. a/k/a STOCKAPOOLZA.COM,
                   22 ATG INC., DOIT, LTD., DOJI
                      CAPITAL, INC., KING MUTUAL
                   23 SOLUTIONS INC,, OPTIMUS PRIME
                      FINANCIAL INC., ORCA BRIDGE,
                   24 REDLINE INTERNATIONAL, and
                      UAIM CORPORATION,
                   25
                   26                      Defendants.
                   27

LEWIS              28
BRISBOIS
BISGAARD                4842-5011-8364.1                                             Case No. 3:20-cv-01864-H-AGS
& SMITH LLP
ATTORNEYS AT LAW
                   Case 3:20-cv-01864-H-AGS Document 55 Filed 02/12/21 PageID.786 Page 2 of 2




                    1 TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
                    2 RECORD:
                    3            Notice is hereby given that Carson P. Baucher is leaving the firm of Lewis
                    4 Brisbois Bisgaard & Smith LLP (“Lewis Brisbois”) and will, therefore, no longer
                    5 serve as counsel for Defendant ANDREW McALPINE in the above-titled matter.
                    6 Gary K. Brucker, Jr. of Lewis Brisbois, who is a member of good standing with the
                    7 State Bar of California and the Bar of the United States District Court for the
                    8 Southern District of California, and Marc S. Gottlieb of Ortoli Rosenstadt, LLP,
                    9 admitted to practice in the Southern District of California pro hac vice, will remain
                   10 counsel of record for Defendant ANDREW McALPINE.
                   11
                   12 DATED: February 12, 2021                LEWIS BRISBOIS BISGAARD & SMITH LLP
                   13
                   14
                                                              By:         /s/ Carson P. Baucher
                   15
                                                                    GARY K. BRUCKER, JR.
                   16                                               CARSON P. BAUCHER
                   17                                               Attorneys for Defendant
                                                                    ANDREW McALPINE
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-5011-8364.1                            2                  Case No. 3:20-cv-01864-H-AGS
ATTORNEYS AT LAW
